DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 7 July 2021 as a Request for Continuing Examination.  Claims 1, 2, 7, 15, 16, and 18 are amended and have been carefully considered.  Claims 1-9, 12, and 14-20 are pending and considered below

Reasons for Allowance
Claims 1-9, 12, and 14-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, Faith et al. (20100280881) discloses an apparatus, method and computer readable medium comprising: 
transaction affinity platform computing components that execute software stored in a memory to perform transaction affinity operations to generate and provide the transaction affinity profile information, the transaction affinity platform computing components performing the transaction affinity operations to: 
determine transaction affinity relationship data for a first set of transactions associated with a first set of account records, each account record in the first set of account records being associated with a first set of users; 
determine a first affinity relationship profile based on one or more patterns identified in first transaction affinity profile parameters that are associated with the transaction affinity relationship data, 
the first transaction affinity profile parameters including a first set of timestamps associated with the first set of transactions and data specifying first merchant categories for a first set of merchants involved in the first set of transactions, and 
the first affinity relationship profile identifying a consumer category based on the one or more patterns; 
assign a first affinity relationship profile identifier to the determined first affinity relationship profile; 
determine first affinity relationship profile conditions relating to the first affinity relationship profile identifier based on the first transaction affinity profile parameters, 
the first affinity relationship profile conditions defining conditions to be met, by a plurality of timestamps and at least one merchant category associated with at least one chain of transactions, to identify an account, associated with the at least one chain of transactions, as belonging to the consumer category identified by the first affinity relationship profile; 
receive transaction data associated with transactions associated with a monitored account record associated with a monitored user, 
the transaction data including a second set of timestamps associated with the transactions and data specifying second merchant categories for a second set of merchants involved in the transactions; 
analyze the second set of timestamps and the second set of merchants to generate transaction affinity data associated with the transaction data; 
generate transaction affinity relationship data associated with the monitored account record based on the transaction affinity data, 
the transaction affinity relationship data being based on second transaction affinity profile parameters, the second transaction affinity profile parameters including at least a portion of the second set of timestamps and at least a portion of the second merchant categories; 
analyze the second transaction affinity profile parameters to determine that the second transaction affinity profile parameters meet the first affinity relationship profile conditions; 
assign the first affinity relationship profile identifier to the monitored account record based on analyzing the second transaction affinity profile parameters; 

However, Faith does not teach at least: 
process the first affinity relationship profile identifier to determine merchant recommendation data, the processing comprising of analyzing a merchant affinity relationship between a first merchant and a second merchant, 
the first merchant being one of the first set of merchants or the second set of merchants, 
the second merchant being one of the first set of merchants or the second set of merchants, and 
a link, associated with the merchant affinity relationship, representing whether a higher merchant affinity strength relationship exists between transactions stemming from the first merchant to the second merchant compared to transactions stemming from the second merchant to the first merchant, and a width of the link corresponding to a value associated with the merchant affinity relationship between the first merchant and the second merchant.

Moreover, the missing claimed elements from Faith are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in Faith because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for processing the first affinity relationship profile identifier to determine merchant recommendation data, the processing comprising of analyzing a merchant affinity relationship between a first merchant and a second merchant, the first merchant being one of the first set of merchants or the second set of merchants, the second merchant being one of the first set of merchants or the second set of merchants, and a link, associated with the merchant affinity relationship, representing whether a higher merchant affinity strength relationship exists between transactions stemming from the first merchant to the second merchant compared to transactions stemming from the second merchant to the first merchant, and a width of the link corresponding to a value associated with the merchant affinity relationship between the first merchant and the second merchant. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Ghosh et al. (20150142515) at least paras. [42]-[45], and Figures 4 and 5.  Ghosh discloses the use of relationship lines between merchants as a way to capture the strength of a merchant relationship, however such a disclosure is not sufficient to apply to the instant invention in combination with Faith such that the instant claims are rendered unpatentable
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682